PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 14/766,229
Filing Date: August 6th, 2015 
Appellant(s): Mika FORSSELL

Alex E. Wolcott 
 For Appellant



EXAMINER’S ANSWER






This is in response to the appeal brief filed December 23th, 2020.
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated  June 22, 2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(Beginning of citation of detailed rejection from Office action of June 22, 2020  relevant to instant Appeal)

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remark
This communication is considered fully responsive to the amendment filed on 03/06/2020.
Claims 16-19, 21-29, 31-32 are pending and examined in this office action.
No new claim has been added and no claim has been canceled. 


Response to Arguments
Applicant's arguments filed on 03/06/2020 have been fully considered but they are not persuasive.

Applicant’s arguments draw to “managing the common backhaul resources by adapting the allocation …..according to …. selectable criteria and in coordination with a backhaul resource manager.” (Emphasis Added). Applicant cites (Remarks Page 11 last paragraph- page 12 par. 3) Zhang’s [0032] and [0035] (which are also recited by examiner to address the feature) to support the arguments, which are summarized below: 
(1) the backhaul controller 135 just responds to predetermined trigger, and thus
(2) not managing backhaul resources with selectable criteria and in coordination with a backhaul resource manager.  
The examiner respectfully disagrees. 
Regarding (1): yes, Zhang’s backhaul controller responds to triggers, but it does way more than that. Per 0035, the controller responds to a trigger AND then adjusts backhaul bandwidth allocation between two different types of communications from initial 50%-50% to 75%-25%. This clearly teaches “managing the common backhaul resource by adapting the allocations...” 
Regarding (2): for selectable criteria, per paragraph 0032, multiple parameters can be used (for managing common backhaul) comprising “…backhaul usage, congestion, WiMax BW, BW of other communication services or usage patterns”, all selectable criteria. For with a backhaul resource manager, the “backhaul controller 135” itself is a backhaul resource manager.
Thus, the applicant’s arguments are unpersuasive. 

Regarding claim 22:  the applicant alleges that this claim is allowable since this claim has similar limitation as independent claim 16. The examiner respectfully disagrees in view of the above explanation of independent claim 16, thus the rejection is deemed proper.

Regarding all dependent claims: the applicant alleges that all dependent claims are allowable since they depend from all the independent claims above. The examiner respectfully disagrees in view of the above explanation of independent claims. Thus the rejection is deemed proper.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:




Claims 16-19, 21-29, 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HUOVIALA et al. (US Pub No. 20100002637A1; hereinafter as “HUOVIALA”) in view of Zhang et al. (US Pub No. 20080159212 A1; hereinafter as “Zhang”).

HUOVIALA discloses “Resource Allocation in Wireless Communications System” (Title; see Fig. 1-2) which teaches  “allocating backhaul network resources to user terminals by utilizing access points of another network, such as a WLAN (Wireless Local Area Network ” ([0001]).

With respect to Independent claims: 16/22/32:
Regarding claim 16, HUOVIALA teaches A method (see, Figs 1-5)  for managing backhaul resources (backhaul network allocates the backhaul network resources for two access networks AN1 and AN2: abstract, [0019]; see Fig. 1-2 and [0019]; backhauls management using two different technology; HSDPA/WLAN and WLAN/WiMAX: [abstract], [0002]), the method comprising: accessing a radio network (see Fig 1: FIG. 1 illustrates a communications system S: [0019] lines 1-2) via a first radio technology (see Fig.1: accessing aforesaid communications system S using AN1: [0019],  a first radio access network AN1 is provided, implemented with a first radio technology (e.g. WLAN: [0020] lines 1-2) and providing first backhaul resources  (See Fig. 1: AP1) allocated to the first radio technology (see Fig. 1:  AP1 in AN1 is WALN: A first access network AN1 is WLAN network: [0019] lines 10-11; AN1 is connected to backhaul CN2 AP1[Wingdings font/0xE0]AP2);  accessing the radio network (see Fig 1: FIG. 1 illustrates a communications system S: [0019] lines 1-2) via a second radio technology (accessing S using AN2 which is WiMAX: [0019] lines 19-21) and providing second backhaul resources (see Fig.1: AP2) allocated to the second radio technology (see Fig 1: AN2 is accessing CN2 networks: AN1 is WiMAX: [0020]), wherein the second radio technology  (see Fig 1: AN2 is accessing CN2 networks: AN1 is WiMAX: [0020])  is based on wireless local area networking technology (aforesaid second radio technology is WiMAX: [0019]);  sharing the first backhaul resources (See Fig 1: AP1) and the second backhaul resources (See Fig 1: AP2) as common backhaul resources (AP1 and AP2 are connected to CN2 with same backhaul using wireline or optical line or copper cable link:  [0019]; share the backhaul resource of CN2 between two AP1 and AP2 depending on who is connected to those AP1 and AP2 networks: [0021]).  

HUOVIALA, when teaching “sharing the first backhaul resources and the second backhaul resources as common backhaul resources”, HUOVIALA does not explicitly disclose: “detecting a criteria for triggering a backhaul resource management; and 
managing the common backhaul resources by adapting the allocation for at least one of the first radio technology or the second radio technology according to at least one selectable criteria and in coordination with a backhaul resource manager.” which Zhang in “Method and system of using a wireless link in the backhaul connection” (Title).

Zhang, in the same field of endeavor, discloses: detecting a criteria for triggering a backhaul resource management (see fig. 2 element S620: Is Trigger Received? See fig. 1 backhaul controller 135 determines [NOTE: detecting] if a trigger is received: [0032] lines 1-2; backhaul management can be used on backhaul usages, bandwidth [NOTE: criteria]: [0032]); and managing the common backhaul resources (NOTE: backhaul bandwidth in fig. 1;  long haul link 130: [0020]) by adapting the allocation for at least one of the first radio technology (WiMax Service: [0029]) or the second radio technology (Other “communication services include, but are not limited to, GSM, WCDMA, CDMA2000, CDMA95, TD-SCDMA, etc”: [0029]) according to at least one selectable criteria and in coordination with a backhaul resource manager (see fig. 1: backhaul controller 135) (aforesaid backhaul controller 135 “controls the allocation of bandwidth of the WiMax or WiFi carriers in the communication system of FIG. 1”: Aforesaid “ backhaul controller 135 may adjust the allocation of bandwidth based on a general usage pattern”: [0027]; If a trigger is received in step S620, the method of FIG. 2 proceeds to step S630 in which the first amount of bandwidth and the second amount of bandwidth is reallocated to ensure that there is sufficient bandwidth for the backhaul of the communication system: bandwidth is required for WiMAx more in business hours and controller 135 triggers bandwidth requirement ending hour:  [0032]-[0036]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Zhang to the system of HUOVIALA in order to provide Worldwide Interoperability for Microwave Access (WiMax) technology and/or Wireless Fidelity (WiFi) technology as the backhaul in deploying base stations (Zhang, [0003]). The motivation would be to improve and enhance costs associated with using carriers for the backhaul connections (Zhang, [0007]). 

Regarding claims 22, 32, the claim is interpreted and rejected for the same reason as set forth in claim 16.

With respect to dependent claims:
Regarding claim 17, the combination of HUOVIALA, and Zhang, specifically,  Zhang teaches, further comprising: managing the common backhaul resources by adjusting bandwidth within the common backhaul resources (aforesaid controller 135 allocates bandwidth for both WiMax and other services. if the first amount of bandwidth allocated to WiMax services and related backhaul is initially 50% of the bandwidth of the WiMax carriers and the second amount of bandwidth allocated to other communication services and related backhaul is initially 50%; in response to a trigger indicating that more bandwidth is required for WiMax services, the backhaul controller 135 adjusts the first amount of bandwidth allocated to WiMax services and related backhaul to be 75% of the bandwidth of the WiMax carriers and adjusts the second amount of bandwidth allocated to other communication services to be 25% of the bandwidth of the WiMax carriers.:[0035]).

Regarding claim 18, the combination of HUOVIALA, and Zhang specifically, Zhang teaches, wherein the method further comprises: 
managing the common backhaul resources by allocating at least one service requested by the first radio technology or by the second radio technology to another radio technology, wherein the first radio technology or the second radio technology were not accessed initially for that service  (one service for WiMax and other services can be GSM, WCDMA, CDMA2000, CDMA95, TD-SCDMA, etc: [0029]; wireless radio access networks that allocate resources based upon an indication of congestion in backhaul connections may be able to meet Quality of Service requirements associated with data packets, such as a delay-sensitive data packets that may be used for Voice over Internet Protocol (VoIP), video telephony, and/or interactive gaming:[0038]).

Regarding claim 19, the combination of HUOVIALA, and Zhang specifically, Zhang teaches, wherein the first radio technology is provided by a first wireless base station and the second radio technology is provided by a second wireless base station, wherein the first wireless base station and the second wireless base station are part of a small cells base station (see fig. 1 : first links 122 and 130 are WiMax carriers and second    link 122 and 130 are WiFi carriers :[0024], second link can be, GSM, WCDMA, CDMA2000, CDMA95, TD-SCDMA, etc as well: [0029] see fig. 1 where element 115 is a small cell base station: [0019]).

Regarding claim 21, the combination of HUOVIALA, and Zhang specifically,  Zhang teaches,  wherein managing the common backhaul resources is based at least on a radio usage of a base station, on a kind of base station technology, on an importance of a user, on a priority of users accessing a base station, on quality of service for a user, on quality of service of an application using a base station; on a network performance related to users accessing a base station, on an identity associated to a user, on an identity associated to a service on the backhaul, on a virtual  (backhaul management requirement based cost reduction requirements: [0025]; wireless radio access networks that allocate resources based upon an indication of congestion in backhaul connections may be able to meet Quality of Service requirements associated with data packets, such as a delay-sensitive data packets that may be used for Voice over Internet Protocol (VoIP), video telephony, and/or interactive gaming.:[0038]).

Regarding claim 24, the combination of HUOVIALA, and Zhang, specifically, Zhang teaches, wherein the network element is a network controller, a network node, an evolved node B, a server, a radio network controller, a wireless local area networking access point, broadband remote access server, border network gateway, a security  (see Fig 1: element 135 is a backhaul controller: 0027]).

Regarding claim 25, the combination of HUOVIALA, and Zhang, specifically, Zhang teaches, wherein the first radio technology is provided by a first wireless base station and the second radio technology is provided by a second wireless base station, wherein the first wireless base station and the second wireless base station are part of a small cells base station (see Fig. 1: where first base station with Base Station 105 is for WiMax and second base station 105 is for other service. Both are cells: [0019], [0021]-[0022]). 

Regarding claim 26, the combination of HUOVIALA, and Zhang,, specifically, Zhang teaches, wherein the network element is adapted to initiate a managing of the common backhaul resources (see Fig 1:  base station 105 initiated bandwidth requirement for manage common backhaul resources/bandwidth:  The amount of use of the WiMax services and communication services affects the amount of backhaul required for the WiMax services and the communication services. Accordingly, if the amount of WiMax services being used is larger than the amount of communication services being used, the WiMax services require a larger amount of bandwidth than the communication services. The larger amount of bandwidth is required because (1) a larger amount of WiMax services are being used and (2) the backhaul required to provide the WiMax services increases as the amount of WiMax services being used increases: [0030]).

Regarding claims 23, 27, the claim is interpreted and rejected for the same reason as set forth in claim 17.

Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 21.

Regarding claims 27-29, the claim is interpreted and rejected for the same reason as set forth in claims 17-19.

                                                                                                                                                                                                      
 (End of citation of detailed rejection of Office action of June 22, 2020 relevant to instant Appeal)

(2) Response to Argument
In the Appeal Brief of December 23th, 2020, the Appellant submitted arguments stating the following,
1.  The Appellant in section V on page 8 stated “V. GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
The grounds of rejection to be reviewed on appeal are as follows:
• Claims 16-19, 21-29, 31, and 32 were rejected under pre-AIA  35 U.S.C. 103(a) as allegedly being unpatentable over Huoviala (US 2010/0002637) in view of Zhang (US 2008/0159212). 
VI. APPELLANT’S ARGUMENTS
I. Claims 16-19, 21-29, 31, and 32 were improperly rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Huoviala in view of Zhang.”

Response to Argument
In regard to Claim 16,, the Appellant argues: 
“A. Claim 16 is non-obvious over Huoviala in view of Zhang.”
The applicant argues that “Appellant respectfully submits that a combination of Huoviala and Zhang fails to disclose or suggest, at least, managing the common backhaul resources by adapting the allocation for at least one of the first radio technology or the second radio technology according to at least one selectable criteria and in coordination with a backhaul resource manager, as recited in independent claim 16.” (Pages 10-12) (Emphasis Added). Applicant cites (Remarks Page 10-12) Zhang’s [0027], [0032], and [0035] (which are also recited by examiner to address the feature along with other paragraphs [0033], [0034], [0036]) to support the arguments, which are summarized below: 
(1) The backhaul controller 135 simply detects and responds to a predetermined trigger
selectable triggers, or in coordination with a backhaul resource manager

The examiner respectfully disagrees. 
Regarding (1): Zhang’s backhaul controller 135 in Fig. 1 responses to triggers of backhaul bandwidth allocation for different type of communications.  In paragraph 0035, aforesaid backhaul controller 135 meets a criteria/trigger, allocates bandwidth for WiMax service and “other communication services” such as, WiFi service: [0029], [0011].   If a trigger signaling that at least one condition of the communication system has changed is received, the first bandwidth amount for WiMax service and the second bandwidth amount of WiFi service are adjusted in response to the trigger: [0011].  WiMax service moves from initial 50% and increase to 75% of backhaul bandwidth. On the other hand, “other communication services”, such as WiFi Service: [0011] moves from 50% bandwidth to 25% of the bandwidth utilization: [0035].

(2). Claim 1 merely discloses "detecting criteria for triggering a backhaul resource management ... managing the common back resources ... according to at least one selectable criteria" without further limitation, i.e., specific variable of the criteria, detail procedure of triggering, detail information about selectable criteria. Thus, the limitation could be interpreted broader than applicant's intention. Definition of claim language “select” from Merriam-Webster Dictionary (https://www.merriam-webster.com/dictionary/criteria), is “chosen from a number or group by fitness or preference” and plain definition of claim language “criteria” from Merriam-Webster is “a standard on which a judgment or decision may be based”. Meaning of plain claim language “selectable criteria”, choose one of the option from a group/multiple of preferences/options to make a decision. The broadest reasonable interpretation in light of specification encompasses that the limitation might be interpreted as "detecting any option (or event) among multiple options (or events) for causing a backhaul resource management.

 Paragraph 0035 of Zhang teaches that aforesaid backhaul controller 135 determine a trigger or “criteria”.  In Paragraph 0032, aforesaid backhaul controller 135 can use multiple parameters for this criteria such as “…..backhaul usage, congestion, WiMax BW, BW of other communication services or usage patterns”. These are not just not “predetermined trigger” but multiple selectable criteria. Zhang also shows some examples for the selectable options of criteria in paragraphs 0033-0034. 
WiMax services are required to have more bandwidth during busy business hours. Aforesaid backhaul controller 135 can have selection options to ask for more bandwidth during business hours which end by 5:00pm. Aforesaid backhaul controller 135 can have option like (1) business hours 8:00am to 5:00pm EST to get more bandwidth; (2); 5:01pm to 7:59am to receive less bandwidth for WiMax Services : [0033]’. Paragraph 0034 also give another example of selectable criteria/trigger, using “upper and lower threshold” of bandwidth for WiMax Service and other communication services or Wifi Service: ([0034], [0011]).

Thus, the applicant’s arguments are unpersuasive. 

In regard to Claim 17,, the Appellant argues: 
“B. Claim 17 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS, the applicant argues “Claim 17 depends from and further limits independent claim 16, and is consequently patentable for at least for its further limitations and the reasons independent claim 16 is patentable. Specifically, claim 17 further recites “managing the common backhaul resources by adjusting bandwidth within the common backhaul resources.” As discussed above with respect to claim 16, claim 17 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang. Furthermore, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit, as noted in the discussion of KSR above. However, the Final Office Action cited Zhang without explaining why management of common backhaul resources would allegedly be obvious. Reversal of this rejection is respectfully requested.”. (Appeal Brief, Pages 12-13)”

Applicant’s argument can be summary as below. 
“As discussed above with respect to claim 16, claim 17 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.


Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 16. 

As per claim 17, Examiner respectfully disagrees, and points to Final Rejection dated June 23, 2020 which disclosed:

“Regarding claim 17, the combination of HUOVIALA, and Zhang, specifically, Zhang teaches, further comprising: managing the common backhaul resources by adjusting bandwidth within the common backhaul resources (aforesaid controller 135 allocates bandwidth for both WiMax and other services. if the first amount of bandwidth allocated to WiMax services and related backhaul is initially 50% of the bandwidth of the WiMax carriers and the second amount of bandwidth allocated to other communication services and related backhaul is initially 50%; in response to a trigger indicating that more bandwidth is required for WiMax services, the backhaul controller 135 adjusts the first amount of bandwidth allocated to WiMax services and related backhaul to be 75% of the bandwidth of the WiMax carriers and adjusts the second amount of bandwidth allocated to other communication services to be 25% of the bandwidth of the WiMax carriers.:[0035]).” An embodiment of the method of allocating bandwidth of a wireless link (e.g., at least one WiMax carrier and/or at least one WiFi carrier) in a backhaul connection includes allocating a first bandwidth amount of wireless link bandwidth to WiMax services and a second bandwidth amount of the wireless link bandwidth to other communication services" (paragraph [0011]). In other words, a first bandwidth amount of wireless link bandwidth to WiMax services and a second bandwidth amount of the wireless link bandwidth to other communication services such as WiFi service, etc.

Per paragraph 0035, Zhang’s controller 135 in fig. 1, manages bandwidth for both WiMax and Other Services such as WiFi service. WiMax bandwidth can be adjusted or increase from 50% to 75% and other services, such as WiFi service, bandwidth can be adjusted or decreased from 50% 5o 25%. 

Thus, the applicant’s arguments are unpersuasive. 

Regarding (2): The subject matter of, at least, paragraphs [0035] of Zhang et al was combined with HUOVIALA et al. in rejection of independent claim 16 with proper rationale under 35 U.S.C. 103. Claim 17 rejection inherits those combined subject matter and associated rationale from claim 16 combination as 35 U.S.C. 103. Please note that claim 17 specifically started with “the combination of HUOVIALA, and Zhang, specifically, Zhang” and cited the subject matters of paragraphs [0035] of Zhang, which are available for dependent claims rejection with further 103 rejection. In view of the above, it is the examiner view that ” as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.” is not applicable here and rejection of claim 17 was proper.     



In regard to Claim 18, the Appellant argues: 
“C. Claim 18 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS,   the applicant argues “Claim 18 depends from and further limits independent claim 16, and is consequently patentable for at least the reasons independent claim 16 is patentable, as well as for its further limitations. Specifically, claim 18 further recites “managing the common backhaul resources by allocating at least one service requested by the first radio technology or by the second radio technology to another radio technology, wherein the first radio technology or the second radio technology were not accessed initially for that service.” With respect to claim 16, claim 18 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang. As noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. However, the Final Office Action broadly cited Zhang without providing any reasoning of why management of common backhaul resources would allegedly be obvious. Reversal of this rejection is” (Appeal Brief, Page 13).

Applicant’s argument can be summary as below. 
“With respect to claim 16, claim 18 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.

Examiner respectfully disagrees.

Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 16. Thus, the applicant’s arguments are unpersuasive. 

As per claim 18, Examiner respectfully disagrees, and points to Final Rejection dated June 23, 2020 which disclosed:

“Regarding claim 18, the combination of HUOVIALA, and Zhang specifically, Zhang teaches, wherein the method further comprises: 
managing the common backhaul resources by allocating at least one service requested by the first radio technology or by the second radio technology to another radio technology, wherein the first radio technology or the second radio technology were not accessed initially for that service  (one service for WiMax and other services can be GSM, WCDMA, CDMA2000, CDMA95, TD-SCDMA, etc: [0029]; wireless radio access networks that allocate resources based upon an indication of congestion in backhaul connections may be able to meet Quality of Service requirements associated with data packets, such as a delay-sensitive data packets that may be used for Voice over Internet Protocol (VoIP), video telephony, and/or interactive gaming:[0038]).”  An embodiment of the method of allocating bandwidth of a wireless link (e.g., at least one WiMax carrier and/or at least one WiFi carrier) in a backhaul connection includes allocating a first bandwidth amount of wireless link bandwidth to WiMax services and a second bandwidth amount of the wireless link bandwidth to other communication services" (paragraph [0011]). In other words, a first bandwidth amount of wireless link bandwidth to WiMax services and a second bandwidth amount of the wireless link bandwidth to other communication services such as Wifi service, etc.

Per paragraphs 0029, 0038, Zhang’s controller 135 in fig. 1, manages backhaul bandwidth for WiMax and other services, such as, Wifi Service. Aforesaid controller 135 adjustment bandwidths with different Quality of Service parameter for time sensitive data packets for VoIP, video telephony service depending on the request of the service.

Thus, the applicant’s arguments are unpersuasive


Regarding (2): The subject matter of, at least, paragraphs [0029,  [0035]., [0038] of Zhang et al was combined with HUOVIALA et al. in rejection of independent claim 16 with proper rationale under 35 U.S.C. 103. Claim 18 rejection inherits those combined subject matter and associated rationale from claim 16 combination as 103. HUOVIALA, and Zhang, specifically, Zhang” and cited the subject matters of paragraphs [0029, [0035]., [0038] of Zhang, which are available for dependent claims rejection with further 103 rejection. In view of the above, it is the examiner view that ” as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.” is not applicable here and rejection of claim 18 was proper.     

Thus, the applicant’s arguments are unpersuasive. 

In regard to Claim 19, the Appellant argues: 
“D. Claim 19 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS,   the applicant argues “Claim 19 depends from and further limits independent claim 16, and is consequently patentable for at least the reasons independent claim 16 is patentable, as well as for its further limitations. Specifically, claim 19 further recites “wherein the first radio technology is provided by a first wireless base station and the second radio technology is provided by a second wireless base station, wherein the first wireless base station and the second wireless base station are part of a small cells base station.” Claim 19, as discussed above with respect to claim 16, recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang. Furthermore, as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. However,  (Appeal Brief, Page 14).

Applicant’s argument can be summary as below. 
“Claim 19, as discussed above with respect to claim 16, recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.

Examiner respectfully disagrees.

Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 16. Thus, the applicant’s arguments are unpersuasive. 

As per claim 19, Examiner respectfully disagrees, and points to Final Rejection dated June 23, 2020 which disclosed:
“Regarding claim 19, the combination of HUOVIALA, and Zhang specifically, Zhang teaches, wherein the first radio technology is provided by a first wireless base station and the second radio technology is provided by a second wireless base station, wherein the first wireless base station and the second wireless base station are part of a small cells base station (see fig. 1 : first links 122 and 130 are WiMax carriers and second    link 122 and 130 are WiFi carriers :[0024], second link can be, GSM, WCDMA, CDMA2000, CDMA95, TD-SCDMA, WiFi etc as well: [0029], [0011] see fig. 1 WiFi AP might be a small cell base station: [0019]).”  An embodiment of the method of allocating bandwidth of a wireless link (e.g., at least one WiMax carrier and/or at least one WiFi carrier) in a backhaul connection includes allocating a first bandwidth amount of wireless link bandwidth to WiMax services and a second bandwidth amount of the wireless link bandwidth to other communication services" (paragraph [0011]). In other words, a first bandwidth amount of wireless link bandwidth to WiMax services and a second bandwidth amount of the wireless link bandwidth to other communication services such as WiFi service, etc.
Per Fig. 1 and paragraph 0011, 0019, 0024, “one of the links 122 and 130 are WiMax” and another “one of the links 122 and 130” are “GSM, WCDMA, CDMA2000, CDMA95, TD-SCDMA, WiFi”. See Fig. 1 where WiMax service is provided by first wireless base station 105 and second “other service” such as WiFi is provided by second wireless base station which could be another wireless base station 105 in fig. 1. Both of are small cells 115 in Fig. 1. : [0019]).

Thus, the applicant’s arguments are unpersuasive. 

Regarding (2): The subject matter of Zhang et al was combined with HUOVIALA et al. in rejection of independent claim 16 with proper rationale under 35 U.S.C. 103. Claim 19 rejection inherits those combined subject matter and associated rationale from HUOVIALA, and Zhang, specifically, Zhang” and cited the subject matters of paragraphs [0019[, [0024]] of Zhang, which are available for dependent claims rejection with further 103 rejection. In view of the above, it is the examiner view that  ” as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit” is not applicable here and rejection of claim 19 was proper.     

In regard to Claim 21, the Appellant argues: 
“E. Claim 21 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS,   the applicant argues “Claim 21 depends from and further limits independent claim 16, and is consequently patentable for at least its further limitations and the reasons independent claim 16 is patentable. Specifically, claim 21 further recites “wherein managing the common backhaul resources is based at least on a radio usage of a base station, on a kind of base station technology, on an importance of a user, on a priority of users accessing a base station, on quality of service for a user, on quality of service of an application using a base station; on a network performance related to users accessing a base station, on an identity associated to  a user, on an identity associated to a service on the backhaul, on a virtual local area network identity, on a service set identifier activation, on a service set identifier deactivation, or on a network element operability status.” Claim 21, as discussed above with respect  (Appeal Brief, Pages 14-15).

Applicant’s argument can be summary as below. 
“Claim 19, as discussed above with respect to claim 16, recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.

Examiner respectfully disagrees.

Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 16. Thus, the applicant’s arguments are unpersuasive. 

As per claim 21, Examiner respectfully disagrees, and points to Final Rejection dated June 23, 2020 which disclosed:
“Regarding claim 21, the combination of HUOVIALA, and Zhang specifically,  Zhang teaches,  wherein managing the common backhaul resources is based at least on a radio usage of a base station, on a kind of base station technology, on an importance of a user, on a priority of users accessing a base station, on quality of service for a user, on quality of service of an application using a base station; on a network performance related to users accessing a base station, on an identity associated to a user, on an identity associated to a service on the backhaul, on a virtual  (backhaul management requirement based cost reduction requirements: [0025]; wireless radio access networks that allocate resources based upon an indication of congestion in backhaul connections may be able to meet Quality of Service requirements associated with data packets, such as a delay-sensitive data packets that may be used for Voice over Internet Protocol (VoIP), video telephony, and/or interactive gaming.:[0038]).”

Per Fig. 1 and paragraph 0025, [0038], backhaul controller 135 is controlling backhaul bandwidth/resource using “Quality of Service” for VoIP or “Video telephony” service.

Thus, the applicant’s arguments are unpersuasive. 

Regarding (2): The subject matter of Zhang et al was combined with HUOVIALA et al. in rejection of independent claim 16 with proper rationale under 35 U.S.C. 103. Claim 21 rejection inherits those combined subject matter and associated rationale from 21 specifically started with “the combination of HUOVIALA, and Zhang, specifically, Zhang” and cited the subject matters of paragraphs [0025], [, [0038]] of Zhang, which are available for dependent claims rejection with further 103 rejection. In view of the above, it is the examiner view that  ” as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit” is not applicable here and rejection of claim 21 was proper.   

In regard to Claim 22,, the Appellant argues: 
“F. Claim 22 is non-obvious over Huoviala in view of Zhang.”
The applicant argues that “Appellant respectfully submits that a combination of Huoviala and Zhang fails to disclose or suggest, at least, manage the common backhaul resources by adapting the allocation for at least one of the first radio technology or the second radio technology according to at least one selectable criteria and in coordination with a backhaul resource manager, as recited in independent claim 22.” (Pages 15-17) (Emphasis Added). Applicant cites (Remarks Page 10-12) Zhang’s [0027], [0032], and [0035] (which are also recited by examiner to address the feature along with other paragraphs [0033], [0034], [0036]) to support the arguments, which are summarized below: 
(1) The backhaul controller 135 simply detects and responds to a predetermined trigger
selectable triggers, or in coordination with a backhaul resource manager

The examiner respectfully disagrees. 
Regarding (1): Zhang’s backhaul controller 135 in Fig. 1 responses to triggers of backhaul bandwidth allocation for different type of communications.  In paragraph 0035, aforesaid backhaul controller 135 meets a criteria/trigger, allocates bandwidth for WiMax service and “other communication services” such as, WiFi service: [0029], [0011].   If a trigger signaling that at least one condition of the communication system has changed is received, the first bandwidth amount for WiMax service and the second bandwidth amount of WiFi service are adjusted in response to the trigger: [0011].  WiMax service moves from initial 50% and increase to 75% of backhaul bandwidth. On the other hand, “other communication services”, such as WiFi Service: [0011] moves from 50% bandwidth to 25% of the bandwidth utilization: [0035].


(2). Claim 1 merely discloses "detecting criteria for triggering a backhaul resource management ... managing the common back resources ... according to at least one selectable criteria" without further limitation, i.e., specific variable of the criteria, detail procedure of triggering, detail information about selectable criteria. Thus, the limitation could be interpreted broader than applicant's intention. Definition of claim language “select” from Merriam-Webster Dictionary (https://www.merriam-webster.com/dictionary/criteria), is “chosen from a number or group by fitness or preference” and plain definition of claim language “criteria” from Merriam-Webster is “a standard on which a judgment or decision may be based”. Meaning of plain claim language “selectable criteria”, choose one of the option from a group/multiple of preferences/options to make a decision. The broadest reasonable interpretation in light of specification encompasses that the limitation might be interpreted as "detecting any option (or event) among multiple options (or events) for causing a backhaul resource management.

 Paragraph 0035 of Zhang teaches that aforesaid backhaul controller 135 determine a trigger or “criteria”.  In Paragraph 0032, aforesaid backhaul controller 135 can use multiple parameters for this criteria such as “…..backhaul usage, congestion, WiMax BW, BW of other communication services or usage patterns”. These are not just not “predetermined trigger” but multiple selectable criteria. Zhang also shows some examples for the selectable options of criteria in paragraphs 0033-0034. 
WiMax services are required to have more bandwidth during busy business hours. Aforesaid backhaul controller 135 can have selection options to ask for more bandwidth during business hours which end by 5:00pm. Aforesaid backhaul controller 135 can have option like (1) business hours 8:00am to 5:00pm EST to get more bandwidth; (2); 5:01pm to 7:59am to receive less bandwidth for WiMax Services : [0033]’. Paragraph 0034 also give another example of selectable criteria/trigger, using “upper and lower threshold” of bandwidth for WiMax Service and other communication services or Wifi Service: ([0034], [0011]).



In regard to Claim 23, the Appellant argues: 
“G. Claim 23 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS, the applicant argues “Claim 23 depends from and further limits independent claim 22, and is consequently patentable for at least for its further limitations and the reasons independent claim 22 is patentable. Specifically, claim 23 further recites “wherein the network element is installed in a communication network between the first and second backhaul resources and the common backhaul resources.” As discussed above with respect to claim 22, claim 23 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang. An analysis supporting a rejection under 35 U.S.C. 103 should be made explicit, as noted in the discussion of KSR above. However, the Final Office Action broadly cited Zhang without providing any reasoning of why the network element being installed between first and second backhaul resources would allegedly be obvious with this combination. Reversal of this rejection is respectfully requested.” (Appeal Brief, Pages 18-19)”

Applicant’s argument can be summary as below. 
“As discussed above with respect to claim 22, claim 23 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.

Examiner respectfully disagrees.

Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 22. 

Zhang’s controller 135 or network element in fig. 1, manages bandwidth for both WiMax and Other Services, such as WiFi Service. WiMax bandwidth can be adjusted or increase from 50% to 75% and other services, such as WiFi Service, bandwidth can be adjusted or decreased from 50% 5o 25% (paragraph 0035, 0011, 0029).  Aforesaid controller 135/network element in Fig. 1 is installed to controller bandwidth utilization of backhaul network between WiMax and other services, such as WiFi Service: [0027], [0035]).  

Thus, the applicant’s arguments are unpersuasive. 

Regarding (2): The subject matter of Zhang et al was combined with HUOVIALA et al. in rejection of independent claim 22 with proper rationale under 35 U.S.C. 103. Claim 23 rejection inherits those combined subject matter and associated rationale from claim 22 combination as 35 U.S.C. 103.  In view of the above, it is the examiner view that ”as noted in the discussion of KSR above, an analysis supporting a rejection under 

Thus, the applicant’s arguments are unpersuasive. 

In regard to Claim 24, the Appellant argues: 
“H. Claim 24 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS, the applicant argues “Claim 24 depends from and further limits independent claim 22, and is consequently patentable for at least its further limitations and the reasons independent claim 22 is patentable. Claim 24 further recites “wherein the network element is a network controller, a network node, an evolved node B, a server, a radio network controller, a wireless local area networking access point, a broadband remote access server, a border network gateway, a security gateway, a backhaul resource manager, or a separate heterogeneous network resource manager entity.” As discussed above with respect to claim 22, claim 24 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang. Furthermore, as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. However, the Final Office Action broadly cited Zhang without providing any reasoning of why any of these specific types of network elements would allegedly be obvious. Reversal of this rejection is respectfully requested.” (Appeal Brief, Pages 17-18)”

Applicant’s argument can be summary as below. 
“As discussed above with respect to claim 22, claim 24 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.

Examiner respectfully disagrees.

Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 22. 

Zhang’s paragraphs 0027 teaches that element 135 in fig. 1 is a backhaul controller.   

Thus, the applicant’s arguments are unpersuasive. 

Regarding (2): The subject matter of Zhang et al was combined with HUOVIALA et al. in rejection of independent claim 22 with proper rationale under 35 U.S.C. 103. Claim 24 rejection inherits those combined subject matter and associated rationale from claim 22 combination as 35 U.S.C. 103.  In view of the above, it is the examiner view that ”as noted in the discussion of KSR above, an analysis supporting a rejection under 

Thus, the applicant’s arguments are unpersuasive. 

In regard to Claims 25, the Appellant argues: 
“H. Claim 25 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS, the applicant argues “Claim 25 depends from and further limits independent claim 22, and is consequently patentable for at least the reasons independent claim 22 is patentable, as well as for its further limitations. Specifically, claim 25 further recites “wherein the first radio technology is provided by a first wireless base station and the second radio technology is provided by a second wireless base station, wherein the first wireless base station and the second wireless base station are part of a small cells base station.” As discussed above with respect to claim 22, claim 25 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang. Furthermore, as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. However, the Final Office Action broadly cited Zhang without providing any reasoning of why the first and second wireless base stations being small cells base stations would allegedly be obvious. Reversal of this rejection is respectfully requested. (Appeal Brief, Page 19”


“As discussed above with respect to claim 22, claim 25 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.

Examiner respectfully disagrees.

Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 22. 

As per claim 25, Examiner respectfully disagrees, and points to Final Rejection dated June 23, 2020 which disclosed:
“Regarding claim 25, the combination of HUOVIALA, and Zhang, specifically, Zhang teaches, wherein the first radio technology is provided by a first wireless base station and the second radio technology is provided by a second wireless base station, wherein the first wireless base station and the second wireless base station are part of a small cells base station (see Fig. 1: where first base station with Base Station 105 is for WiMax and second base station 105 is for other service. Both are cells: [0019], [0021]-[0022]).”



Regarding (2): The subject matter of Zhang et al was combined with HUOVIALA et al. in rejection of independent claim 22 with proper rationale under 35 U.S.C. 103. Claim 24 rejection inherits those combined subject matter and associated rationale from claim 22 combination as 35 U.S.C. 103.  In view of the above, it is the examiner view that ” as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.” is not applicable here and rejection of claim 25 was proper.     

In regard to Claim 26, the Appellant argues: 
“J. Claim 26 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS, the applicant argues “Claim 26 depends from and further limits independent claim 22, and is consequently patentable for at least the reasons independent claim 22 is patentable, as well as for its further limitations. Specifically, claim 26 further recites “wherein the network element is adapted to initiate managing of the common backhaul resources.” As discussed above with respect to claim 22, claim 26 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang. Furthermore, as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  However, the Final Office Action broadly cited Zhang without providing any reasoning of why the first and second wireless base stations being small cells base stations would allegedly be obvious. Reversal of this rejection is respectfully requested. (Appeal Brief, Page 19)”

Applicant’s argument can be summary as below. 
“As discussed above with respect to claim 22, claim 26 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.

Examiner respectfully disagrees.

Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 22. 

As per claim 25, Examiner respectfully disagrees, and points to Final Rejection dated June 23, 2020 which disclosed:

“Regarding claim 26, the combination of HUOVIALA, and Zhang,, specifically, Zhang teaches, wherein the network element is adapted to initiate a managing of the common backhaul resources (see Fig 1:  base station 105 initiated bandwidth requirement for manage common backhaul resources/bandwidth:  The amount of use of the WiMax services and communication services affects the amount of backhaul required for the WiMax services and the communication services. Accordingly, if the amount of WiMax services being used is larger than the amount of communication services being used, the WiMax services require a larger amount of bandwidth than the communication services. The larger amount of bandwidth is required because (1) a larger amount of WiMax services are being used and (2) the backhaul required to provide the WiMax services increases as the amount of WiMax services being used increases: [0030]).”

Zhang’s paragraphs [0030]-[0031], Fig. 1 teaches, backhaul controller 135 allocates a first amount of bandwidth to WiMax and allocates second amount of bandwidth to WiFi Service. At the initial setup, aforesaid backhaul controller 135 defaults setting of parameters allocating half of the bandwidth to WiMax and other half to other services such as WiFi Service.

Thus, the applicant’s arguments are unpersuasive. 

Regarding (2): The subject matter of Zhang et al was combined with HUOVIALA et al. in rejection of independent claim 22 with proper rationale under 35 U.S.C. 103. Claim 26 rejection inherits those combined subject matter and associated rationale from claim 22 combination as 35 U.S.C. 103.  In view of the above, it is the examiner view that ”as noted in the discussion of KSR above, an analysis supporting a rejection under 

Thus, the applicant’s arguments are unpersuasive. 

In regard to Claim 27, the Appellant argues: 
“K. Claim 27 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS, the applicant argues “Claim 26 depends from and further limits independent claim 22, and is consequently patentable for at least the reasons independent claim 22 is patentable, as well as for its further limitations. Specifically, claim 26 further recites “wherein the network element is adapted to initiate managing of the common backhaul resources.” As discussed above with respect to claim 22, claim 26 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang. Furthermore, as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  However, the Final Office Action broadly cited Zhang without providing any reasoning of why the first and second wireless base stations being small cells base stations would allegedly be obvious. Reversal of this rejection is respectfully requested. (Appeal Brief, Page 19)”

Applicant’s argument can be summary as below. 
“As discussed above with respect to claim 22, claim 26 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.

Examiner respectfully disagrees.

Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 22. 

Zhang’s paragraphs [0030]-[0031], Fig. 1 teaches, backhaul controller 135 allocates a first amount of bandwidth to WiMax and allocates second amount of bandwidth to other services, such as Wifi Service. At the initial setup, aforesaid backhaul controller 135 defaults setting of parameters allocating half of the bandwidth to WiMax and other half to other services, such as Wifi service. 
Thus, the applicant’s arguments are unpersuasive. 

Regarding (2): The subject matter of Zhang et al was combined with HUOVIALA et al. in rejection of independent claim 22 with proper rationale under 35 U.S.C. 103. Claim 26 rejection inherits those combined subject matter and associated rationale from claim 22 combination as 35 U.S.C. 103.  In view of the above, it is the examiner view that ”as noted in the discussion of KSR above, an analysis supporting a rejection under 

Thus, the applicant’s arguments are unpersuasive. 

In regard to Claim 28, the Appellant argues: 
“K. Claim 28 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS, the applicant argues “Claim 28 depends from and further limits independent claim 22, and is consequently patentable for at least the reasons independent claim 22 is patentable, as well as for its further limitations. Specifically, claim 28 further recites “wherein the processor is further configured to manage the common backhaul resources by allocating at least one service requested by the first radio technology or by the second radio technology to another radio technology, wherein the first radio technology or the second radio technology was not accessed initially for that service.” Claim 28, as discussed above with respect to claim 22, recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang. Furthermore, as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. However, the Final Office Action broadly cited Zhang without providing any reasoning of why the first and second radio access not being accessed initially would allegedly be obvious. Reversal of this rejection is respectfully requested.  (Appeal Brief, Page 20-21)”

Applicant’s argument can be summary as below. 
“As discussed above with respect to claim 22, claim 28 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.

Examiner respectfully disagrees.

Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 22. 

Per paragraphs 0029, 0038, Zhang’s controller 135 in fig. 1, manages backhaul bandwidth for WiMax or other services, such as WiFi Service. Aforesaid controller 135 adjustment bandwidths with different Quality of Service parameter for time sensitive data packets for VoIP, video telephony service depending on the request of the service which was not initially requested. 

Thus, the applicant’s arguments are unpersuasive

Regarding (2): The subject matter of Zhang et al was combined with HUOVIALA et al. in rejection of independent claim 22 with proper rationale under 35 U.S.C. 103. Claim 26 rejection inherits those combined subject matter and associated rationale from 35 U.S.C. 103.  In view of the above, it is the examiner view that ”as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.” is not applicable here and rejection of claim 26 was proper.     

Thus, the applicant’s arguments are unpersuasive. 

In regard to Claim 29, the Appellant argues: 
“M. Claim 29 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS, the applicant argues “Claim 29 depends from and further limits independent claim 22, and is consequently patentable for at least the reasons independent claim 22 is patentable, as well as for its further limitations. Specifically, claim 29 further recites “wherein the first radio technology is provided by a first wireless base station and the second radio technology is provided by a second wireless base station, and wherein the first wireless base station and the second wireless base station are part of a small cells base station.” Claim 29, as discussed above with respect to claim 22, recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang. Furthermore, as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. However, the Final Office Action broadly cited Zhang without providing any reasoning of why the first and second wireless base stations being small cells base stations would allegedly be obvious. Reversal of this rejection is respectfully requested.”  (Appeal Brief, Page 21)”

Applicant’s argument can be summary as below. 
“As discussed above with respect to claim 22, claim 29 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.

Examiner respectfully disagrees.

Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 22. 

Per Fig. 1 and paragraph 0019, 0024, “one of the links 122 and 130 are WiMax” and another “one of the links 122 and 130” are “GSM, WCDMA, CDMA2000, CDMA95, TD-SCDMA” See Fig. 1 where WiMax service is provided by first wireless base station 105 and second “other service” is provided by second wireless base station which could be another wireless base station 105 in fig. 1. Both of are small cells 115 in Fig. 1. : [0019]).

Thus, the applicant’s arguments are unpersuasive

Zhang et al was combined with HUOVIALA et al. in rejection of independent claim 22 with proper rationale under 35 U.S.C. 103. Claim 29 rejection inherits those combined subject matter and associated rationale from claim 22 combination as 35 U.S.C. 103.  In view of the above, it is the examiner view that ”as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.” is not applicable here and rejection of claim 29 was proper.     

Thus, the applicant’s arguments are unpersuasive. 

In regard to Claim 31, the Appellant argues: 
“N. Claim 31 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS, the applicant argues “Claim 31 depends from and further limits independent claim 22, and is consequently patentable for at least the reasons independent claim 22 is patentable, as well as for its further limitations. Specifically, claim 31 further recites “wherein managing the common backhaul resources is based on at least one of a radio usage of a base station, a kind of base station technology, an importance of a user, a priority of users accessing a base station, quality of service for a user, quality of service of an application using a base station, a network performance related to users accessing a base station, an identity associated to a user, an identity associated to a service on the backhaul, a virtual local area network identity, a service set identifier activation, a service set identifier deactivation, and a network element operability status.” As discussed above with respect to claim 22, claim 31 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang. An analysis supporting a rejection under 35 U.S.C. 103 should be made explicit, as noted in the discussion of KSR above. However, the Final Office Action broadly cited Zhang without providing any reasoning of why any of these factors to manage common backhaul resources would allegedly be obvious. Reversal of this rejection is respectfully requested...”  (Appeal Brief, Page 21)”

Applicant’s argument can be summary as below. 
“As discussed above with respect to claim 22, claim 31 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.

Examiner respectfully disagrees.

Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 22. 

Per Fig. 1 and paragraph 0025, [0038], backhaul controller 135 is controlling backhaul bandwidth/resource using “Quality of Service” for VoIP or “Video telephony” service.

Thus, the applicant’s arguments are unpersuasive

Regarding (2): The subject matter of Zhang et al was combined with HUOVIALA et al. in rejection of independent claim 22 with proper rationale under 35 U.S.C. 103. Claim 31 rejection inherits those combined subject matter and associated rationale from claim 22 combination as 35 U.S.C. 103.  In view of the above, it is the examiner view that ”as noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.” is not applicable here and rejection of claim 29 was proper.     

Thus, the applicant’s arguments are unpersuasive. 

In regard to Claim 32, the Appellant argues: 
“O. Claim 32 is non-obvious over Huoviala in view of Zhang.”
Appeal Brief section VI. APPELLANT’S ARGUMENTS, the applicant argues “Claim 32 depends from and further limits independent claim 16, and is consequently patentable for at least the reasons independent claim 16 is patentable, as well as for its further limitations. Specifically, claim 32 further recites a “computer program product embodied on a non-transitory computer-readable medium, said computer program product comprising code portions for causing a network element, on which the computer program product is executed, to carry out the method according to claim 16.” Claim 32 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang, as discussed above with respect to claim 16. As noted in the discussion of KSR above, an analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. However, the Final Office Action broadly cited the rejection of claim 22 without providing any citation of a non-transitory computer-readable medium nor reasoning why a non-transitory computer-readable medium would allegedly be obvious. Reversal of this rejection is respectfully requested.” (Appeal Brief, Page 22-23)”

Applicant’s argument can be summary as below. 
“Claim 32 recites subject matter which is neither disclosed nor suggested in the combination of Huoviala and Zhang, as discussed above with respect to claim 16”.
Office action does not use KSR to justify 35 U.S.C. 103 rejection.

Examiner respectfully disagrees.

Regarding (1): The examiner explains in detail above why combination of Huoviala and Zhang teaches argued claim limitations of claim 16. Claim 32 recites “computer program product embodied on a non-transitory computer-readable medium, said computer program product comprising code portions for causing a network element, on which the computer program product is executed, to carry out the method according to claim 16”. 

As per claim 32, Examiner respectfully disagrees, and points to Final Rejection dated June 23, 2020 which disclosed:

“Regarding claims 22, 32, the claim is interpreted and rejected for the same reason as set forth in claim 16.”

Thus, the applicant’s arguments are unpersuasive as reason cited above for the independent claim 16.

Regarding (2):  The claim 16 has provided proper KSR analysis as show below in Final Rejection dated June 23, 2020 which is disclosed 
	“Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Zhang to the system of HUOVIALA in order to provide Worldwide Interoperability for Microwave Access (WiMax) technology and/or Wireless Fidelity (WiFi) technology as the backhaul in deploying base stations (Zhang, [0003]). The motivation would be to improve and enhance costs associated with using carriers for the backhaul connections (Zhang, [0007])”.






The Examiner generally respectfully disagrees with the allegations as shown above that independent claims as not patentable.

3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M Mostazir Rahman/           Examiner, Art Unit 2411         

                                                                                                                                                                                    Conferees:

/JAE Y LEE/           Primary Examiner, Art Unit 2466

/ANDREW LAI/           Supervisory Patent Examiner, Art Unit 2411                                                                                                                                                                                                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.